Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 7, 9, 10, 16, and the claims depending therefrom are objected to because of the following informalities:  
	Claim 1 lines 2-3 “human interface device (HID)” should be removed for the sake of proper format.
	Claim 1 line 5 “is pumped” should be corrected to “is configured to be pumped” for the sake of proper recitation.
	Claim 1 line 10 “gel.” should be corrected to “gel[[.]],” for the sake of proper format.
	Claim 1 line 13 “energy is exchanged between” should be corrected to “energy is configured to be exchanged between” for the sake of proper recitation. 
	Claim 6 line 2 “power supply powers the pump” should be corrected to “power supply is configured to power[[s]] the pump” for the sake of proper recitation.
	Claim 7 line 2 “where the reservoir decouples from” should be corrected to “where the reservoir configured to decouple[[s]] from” for the sake of proper recitation. 
	Claim 9 line 1 “The system for providing Thermal contrast therapy according to claim 1” should be corrected to “The system 
	Claim 9 line 6 “device communicates a power level” should be corrected to “device configured to communicate[[s]] a power level” for the sake of proper recitation.
	Claim 10 line 1 “The system for providing Thermal contrast therapy according to claim 9” should be corrected to “The system 
	Claim 16 line 3 “the internal body temperature” should be corrected to “an internal body temperature” for the sake of proper antecedent basis.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, each claim is a system claim, but each body of the claim positively recites a method step in the body of the claim. Specifically, each of the claims recites heating, cooling, or combination of the two before being pumped through the membrane. It has been held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b), due to confusion of whether infringement occurs when one uses the system (which allows for use), or whether infringement occurs when the user actually uses the system. See MPEP 2173.05(p). Accordingly, examiner interprets the method language of claims 2-4 to be functional, and requires therapy fluid capable of being heated and/or cooled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20040039430A1 to Gonzalez (hereinafter “Gonzalez”).
Regarding claim 1, Gonzalez discloses a system for providing Thermal contrast therapy (Fig. 1 system 10) comprising 
	a human interface device (Fig. 3C flexible bag 16) comprising 
	a fluid membrane barrier (Fig. 3C contact surface 36a),  
	fluid tubing (Fig. 1 delivery tube 12), 
	a pump (Fig. 1 pump 38; Paragraphs 0035-0036 disclose a pump is used with an I.V. bag), and 
	a reservoir (Fig. 1 supply 15, IV bag 37); 
		where the human interface device is adapted to contact a therapy recipient (Fig. 3C; Paragraph 0046 discloses the device contacts the user’s rectal cavity); 
		where a therapy fluid or gel is pumped by a pump (Fig. 3 pump 38) from the reservoir to the human interface device and back to the reservoir via the fluid tubing (Fig. 3C delivery tube 12, flexible bag 28; Paragraphs 0035-0036 disclose a pump is used with an I.V. bag to carry fluid to the flexible bag); 
		where the therapy fluid exerts pressure to expand a membrane of the human interface device (Paragraph 0046 “The cooling head structure bag is flexible and its shape is able to expand and conform to the shape of the rectal cavity when cooling fluid is delivered”; Examiner notes that expansion of the cooling head structure is due to its inflation via therapy fluid filling the cavity); 
		one or more flexible lattice elements having channels for movement of said therapy fluid or gel (Fig. 3A and 3C inlet lumen 11, outlet lumen 13, holes 17; Paragraph 0043 discloses holes allow the transfer of fluid; Examiner notes the network of holes of the lumen tubes form the lattice structure) 
		where the membrane is adapted to conform to the contours of a therapy site on the therapy recipient (Paragraph 0046); 
		where a transfer of energy is exchanged between the therapy site and the therapy fluid or gel via the membrane (Paragraph 0008 “system includes cooling/warming fluid capable of transferring body heat or caloric energy; Examiner notes Contact surface 36a will exchange energy naturally as the user is cooled/heated by the system (See Paragraph 0043)).
Regarding claim 2, Gonzalez discloses the system according to claim 1, and Gonzalez further discloses where the therapy fluid in the reservoir is heated before being pumped through the membrane of the human interface device (Fig. 4B warm supply 67; Paragraph 0038 “the fluid can be made of any fluid that is able to be cooled or warmed.”; Paragraph 0054 discloses using a warming fluid in addition to a supply of cooling fluid; Examiner notes providing a warm solution means it was warmed before being pumped through the apparatus).
Regarding claim 3, Gonzalez discloses the system according to claim 1, and Gonzalez further discloses where the therapy fluid in the reservoir is cooled before being pumped through the membrane of the human interface device (Fig. 4B cold supply 15; Paragraph 0038 “the fluid can be made of any fluid that is able to be cooled or warmed.”; Examiner notes providing a cooled fluid means it was cooled before being pumped through the apparatus.).  
Regarding claim 4, Gonzalez discloses the system according to claim 1, and Gonzalez further discloses where the therapy fluid in the reservoir is alternately heated and cooled before being pumped through the membrane of the human interface device (Fig. 4B cold supply 15, warm supply 67; Paragraph 0038 “The fluid can be made up of any fluid that is able to be cooled or warmed”; Examiner notes that as the fluids travel from their respective supply to the site of heating/cooling, the liquids will naturally be cooled/warmed based on their respective environments; Examiner notes the supply of Gonzalez is capable of heating and cooling the liquid as there is a cold and warm supply provided before the therapy fluid is pumped into the flexible bag.).
Regarding claim 8, Gonzalez discloses the system according to claim 1, and further discloses  where the membrane expands as pressure within the membrane increases (Paragraph 0046: “Therefore, as the flow rate of the cooling fluid is increased, the internal pressure and size of the bag 16 also increases”); where the membrane contracts as pressure within the membrane decreases (Examiner notes that as the bag deflates, pressure naturally decreases and the bag contracts). 
Regarding claim 11, Gonzalez discloses a method for providing Thermal contrast therapy comprising placing a therapy site against a human interface device (Fig. 1 system 10; Fig. 3C; Paragraph 0046 discloses the device contacts the user’s rectal cavity); pumping a therapy fluid or gel from a reservoir (Fig. 1 supply 15, IV bag 37; Fig. 3 pump 38; Fig. 3C delivery tube 12,), through a membrane comprising a membrane and one or more lattice elements of the human interface device (Flexible bag 28; Paragraphs 0035-0036 disclose a pump is used with an I.V. bag to carry fluid to the flexible bag; Fig. 3A and 3C inlet lumen 11, outlet lumen 13, holes 17; Paragraph 0043 discloses holes allow the transfer of fluid; Examiner notes the distribution of holes forms a lattice structure), and back into the reservoir (Fig. 1 supply 15; Fig. 3 outlet lumen 13; Examiner notes Fig. 3A shows outlet lumen directs fluid back to the supply side); expanding the membrane against the therapy site (Paragraph 0046: “Therefore, as the flow rate of the cooling fluid is increased, the internal pressure and size of the bag 16 also increases”), and; exchanging heat between the therapy fluid or gel and the therapy site via the membrane (Paragraph 0008 “system includes cooling/warming fluid capable of transferring body heat or caloric energy”; Examiner notes Contact surface 36a will exchange energy naturally as the user is cooled/heated by the system (See Paragraph 0043)).  
Regarding claim 12, Gonzalez discloses the method according to claim 11, and Gonzalez further discloses heating the therapy fluid before pumping the therapy fluid through the human interface device (Fig. 4B warm supply 67; Paragraph 0054 discloses providing a warming fluid that is preferably warm water or warm saline; Examiner notes providing a warm solution means it was warmed before being pumped through the apparatus).
Regarding claim 14, Gonzalez discloses the method according to claim 11, and Gonzalez further discloses further comprising cooling the therapy fluid before pumping the therapy fluid through the human interface device (Fig. 4B cold supply 15; Claims 42, 45, 46, 54, and 57 disclose delivering a “cooled fluid”; Examiner notes providing a cooled fluid means it was cooled before being pumped through the apparatus.).
Regarding claim 17, Gonzalez discloses the method according to claim 11, and further discloses further comprising varying the pressure of the therapy fluid or gel as the therapy fluid or gel flows through the membrane (Paragraph 0046: “Therefore, as the flow rate of the cooling fluid is increased, the internal pressure and size of the bag 16 also increases”; Paragraph 0015 “The fluid is directed through the apertures and out of the bulb, directly contacts the rectal mucosal membrane to cool or warm it, and then is drawn back through the apertures and into the bulb.”).  
Regarding claim 18, Gonzalez discloses the method according to claim 11, and further discloses further comprising monitoring the temperature of the therapy fluid or gel and controlling the temperature of the therapy fluid or gel to attain a pre-configured targeted temperature range (Fig. 3A temperature sensor 61; Paragraph 0048 discloses the temperature of the cooling/warming fluid is monitored, and the fluid may be heated or cooled to achieve the desired temperature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US20110238143A1 to Schock et al. (hereinafter “Schock”).
Regarding claim 5, Gonzalez discloses the system according to claim 1, but does not disclose where the reservoir is insulated to maintain the temperature of the therapy fluid. However, Schock demonstrates it was known in the art before the effective filing date of the claimed invention to use an insulated reservoir (Fig. 1 reservoir 106; Paragraph 0064 “The reservoir may have insulation”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonzalez to further included an insulated reservoir, as taught by Schock, in order to help maintain the temperature of the heat transfer liquid (Paragraph 0064). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of US20120259394A1 to Knott et al. (hereinafter “Knott”).
Regarding claim 6, Gonzalez discloses the system according to claim 1, but does not disclose 
where a power supply powers the pump; where a power level of the power supply to the pump motor determines the flow rate of the therapy fluid and the pressure within the membrane. However, Knott demonstrates it was known in the art before the effective filing date of the claimed invention to use a power supplies which controls pump pressure via power level (Fig. 1 supply pump 8, power supply unit 12; Paragraph 0010 discloses that the supply pump works with a direct current motor; Paragraph 0011 discloses the power supply unit controls all electrical consuming components of the system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez to further include a power supply unit, as taught by Knott, in order to control the pressure delivered by the pump irrespective of the local power network (Paragraph 0011).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claim 7, Gonzalez discloses the system according to claim 1, and Gonzalez further discloses where the reservoir decouples from the fluid tubing by disconnecting a coupler located on the fluid tubing from bulkhead ports on a reservoir lid of the reservoir (Fig. 1 gasket seal 27). Gonzalez does not disclose that there are a pair of couplers, however, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B). Here both the coupler of Gonzalez and pair of couplers disclosed by the instant application achieve the same function of separating the supply/reservoir from the rest of the device, and thus no new and unexpected result is achieved by applicant’s two couplers. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two sealing couplers to separate the supply and the therapy device. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of US20170209304A1 to Zumbrunnen (hereinafter “Zumbrunnen”).
Regarding claim 9, Gonzalez discloses the system according to claim 1, but Gonzalez does not disclose where a remote-control device is operable to wirelessly control the human interface device remotely; where the remote-control device is adapted to provide a power level interface to an operator; where the remote-control device communicates a power level selection made on the human interface device through a signal sent from the remote- control device to a signal receiver located on the human interface device; where the power supply is operable to change the power level of the pump responsive to the signal sent from the remote-control device. However, Zumbrunnen demonstrates it was known in the art before the effective filing date of the claimed invention to use a remote control which controls power level of a device, and the power level changes the power level of a pump (Fig. 5 smart mobile device 103; Fig. 5 power level indicator 511; Paragraph 0061 discloses the smart mobile device is the master controller of the hypothermia system; Paragraphs 0061-0063 discloses the smart mobile device controls the hypothermia via home screen 501, information screen 505, and tools screen 506; Fig. 6 output control signals; Paragraph 0069 discloses sensor readings occur, which result in changing pump speeds to achieve desired temperatures.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gonzalez to further include a wireless device which controls pump speeds and power levels, as taught by Zubmrunnen, in order to provide remote control of the therapy system. 
Regarding claim 10, Gonzalez in view of Zumbrunnen discloses the system according to claim 9, and Zumbrunnen further discloses where the remote-control device is any of a laptop, tablet, smart phone, custom designed device, or handheld controller (Zumbrunnen at Fig. 1 smart mobile device 103).
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of US20200170832A1 to Schaefer et al. (hereinafter “Schaefer”).
Regarding claim 13, Gonzalez discloses the method according to claim 12, but Gonzalez does not disclose further comprising; heating the therapy fluid to a temperature in the range of 100 to 118 degrees Fahrenheit. However, Schaefer demonstrates it was known in the art before the effective filing date of the claimed invention to a temperature range for heating therapy fluid (Paragraph 0165 discloses heated fluids in a range of 85-130 degrees Fahrenheit).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pick any range within the workable temperature range taught by Schaefer to heat the therapeutic fluid of Gonzalez, and therefore the temperature range disclosed in the instant claim would have been obvious as it falls within the workable range taught by Schaefer. 
Regarding claim 15, Gonzalez discloses the method according to claim 14, but Gonzalez does not disclose further comprising cooling the therapy fluid to a temperature in the range of 32.5 to 70 degrees Fahrenheit. However, Schaefer demonstrates it was known in the art before the effective filing date of the claimed invention to a temperature range for cooling therapy fluid (Paragraph 0166 discloses using cooling fluid maintained at 30-70 degrees Fahrenheit).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pick any range within the workable temperature range taught by Schaefer to cool the therapeutic fluid of Gonzalez, and therefore the temperature range disclosed in the instant claim would have been obvious as it falls within the workable range taught by Schaefer. 
Regarding claim 16, Gonzalez discloses the method according to claim 11, but does not disclose further comprising alternately heating and cooling the therapy fluid such that the temperature of the therapy fluid fluctuates above and below the internal body temperature of a therapy recipient. However, Schaefer demonstrates it was known in the art before the effective filing date of the claimed invention to cool and heat therapy fluid above and below the body temperature of a recipient (Fig. 2A hot reservoir 200, cool reservoir 202, heating element 204, cooling module 206; Paragraph 0166 discloses using cooling fluid between at 30-70 degrees Fahrenheit during a cooling period; Examiner notes that 30-70 degrees Fahrenheit is below a normal internal temperature of a person (98.6 degrees Fahrenheit); Paragraph 0165 discloses heated fluids in a range of 100-130 degrees Fahrenheit during a warming period; Examiner notes that 100-130 degrees Fahrenheit is above a normal internal temperature of a person (98.6 degrees Fahrenheit)). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez to use alternate cooling and warming periods above and below the patient’s internal body temperature, as taught by Schaefer, in order to effect a desired measure of heat transfer between the fluid and the patient (Paragraph 0021). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180055721-A1 to Quisenberry; US-20170273851-A1 to Larmer; US-20130030331-A1 to Quisenberry; US-20090177184-A1 to Christensen; US-20170304139-A1 to Ross; US-20160008206-A1 to Devanaboyina; US-20150182375-A1 to Binversie; US-20140276257-A1 to Santa Maria; US-20140018710-A1 to Israel; US-20070088235-A1 to Tseng; US-20050126578-A1 to Garrison; US-20130245519-A1 to Edelman; US-20150305960-A1 to Callahan; US-20010018565-A1 to Branch; US-20110087143-A1 to Bobey; US-20090069731-A1 to Parish; US-20050235988-A1 to Hansen; US-20050159690-A1 to Barak; US-20100324611-A1 to Deming; US-20060189905-A1 to Eischen; and US-20200289361-A1 to Tian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785